Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000819
                                                         13-FEB-2017
                                                         01:30 PM


                         SCPW-16-0000819
           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
_________________________________________________________________
                 TATE ANDALE, INC., Petitioner,


                               vs.

  THE HONORABLE RHONDA A. NISHIMURA, Judge of the Circuit Court

    of the First Circuit, State of Hawai'i, Respondent Judge,


                                 and


   RODNEY A. FELICIANO and BEATRICE L. FELICIANO, Respondents.

________________________________________________________________
                        ORIGINAL PROCEEDING

                     (CIVIL NO. 16-1-0141-01)


 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Tate Andale, Inc.’s

petition for writ of mandamus and/or prohibition, filed on

November 18, 2016, the documents submitted in support thereof,

and the record, it appears that petitioners fail to demonstrate

that they are entitled to the relief requested from this court.

See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action;

where a court has discretion to act, mandamus will not lie to
interfere with or control the exercise of that discretion, even


when the judge has acted erroneously, unless the judge has


exceeded his or her jurisdiction, has committed a flagrant and


manifest abuse of discretion, or has refused to act on a subject


properly before the court under circumstances in which he or she


has a legal duty to act); Honolulu Adv., Inc. v. Takao, 59 Haw.
237, 241, 580 P.2d 58, 62 (1978) (a writ of prohibition “is an


extraordinary remedy . . . to restrain a judge of an inferior


court from acting beyond or in excess of his jurisdiction;” it is


not meant to serve as a legal remedy in lieu of normal appellate


procedures).   Accordingly, 


          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, February 13, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2